                                           Case 3:20-cv-01192-WHO Document 15 Filed 04/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SCOTT JOHNSON,                                    Case No. 20-cv-01192-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          DISMISS
                                   9

                                  10       REIMAL FAMILY LIMITED                             Re: Dkt. No. 13
                                           PARTNERSHIP, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Scott Johnson filed this action on February 18, 2020, alleging that defendants
                                  14
                                       Reimal Family Limited Partnership and William Reimal (collectively, “Reimal”) violated the
                                  15
                                       Americans With Disabilities Act and Unruh Civil Rights Act. Dkt. No. 1. On March 30, 2020,
                                  16
                                       Reimal filed a motion to dismiss the complaint, stating that Johnson failed to allege a business
                                  17
                                       establishment, failed to establish standing, and failed to establish that Mr. Reimal is an alter ego of
                                  18
                                       Reimal Family Limited Partnership, among other shortcomings. 1 Dkt. No 13-1.
                                  19
                                              Johnson has failed to respond in accordance with this Court’s Civil Local Rules. “The
                                  20
                                       failure to file an opposition to a motion to dismiss in the manner prescribed by the Court's Local
                                  21
                                       Rules is grounds for dismissal.” Davidson ex rel. Davidson v. Ukiah Valley Med. Ctr., No. C 11-
                                  22
                                       06147 SBA, 2012 WL 1565123, at *2 (N.D. Cal. May 2, 2012). Reimal’s motion to dismiss is
                                  23
                                       GRANTED and I DISMISS Johnson’s case WITHOUT PREJUDICE.
                                  24
                                              Johnson must file an amended complaint by May 18, 2020, or judgment will be entered in
                                  25

                                  26
                                  27
                                       1
                                  28    Pursuant to Civil Local Rule 7-1, this matter is suitable for disposition without oral argument,
                                       and the hearing set for May 7, 2020, is VACATED.
                                          Case 3:20-cv-01192-WHO Document 15 Filed 04/30/20 Page 2 of 2




                                   1

                                   2   favor of Reimal.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 30, 2020

                                   5

                                   6
                                                                                     William H. Orrick
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                             2
